Title: From Thomas Jefferson to Madame Necker, 24 January 1789
From: Jefferson, Thomas
To: Necker, Suzanne Curchod (Mme Jacques Necker)



Paris Jan. 24. 1789.

I have received, Madam, with a great deal of sensibility the letter of the 22d. instant, with which you were pleased to honor me, on the claims of Monsieur Klein against the United states; and immediately endeavored to inform myself of their foundation by an examination of the Journals of Congress. Congress consisting of many persons, can only speak by the organ of their records. If they have any engagements they are to be found there. If not found there they can never have existed. I proceeded to this examination with all the partialities which were naturally inspired by the interest you are so good as to take in his behalf, the desire of doing what will be agreeable to you, and a disposition to obtain for him the justice which might be his due. I have extracted literally from those journals every thing I find in them on his subject, and I take the liberty of inclosing you those extracts. From them, as well as from what I recollect of the ordinary train of business about the years 1778. and 1779. I presume the following to be very nearly the history of Monsieur Klein’s case.
Congress were generally desirous of adding to their army during the war. Among other methods attempted, it was usual for foreigners (multitudes of whom went to ask command) when they found there was no vacancy, to propose to raise troops themselves, on condition they should have commissions to command them. I suppose that Messieurs Klein, Fearer, and Kleinsmit (named in the resolution of Congress of 1778. and whom, from their names, I conjecture to be Germans) offered to enlist a body of men from among the German prisoners taken with General Burgoyne at Saratoga, on condition that Fearer and Kleinsmit should be captains over them, and Klein Lieutenant colonel. Three months seem to have been allowed them for raising their corps. However, at the end of 10 months it seems they had engaged but 24 men, and that all of these, except five, had deserted. Congress therefore put an end to the project June 21. 1779. (and not in July, 1780. as Monsr. Klein says) by informing him they had no further use for his service, and giving him a year’s pay and subsistence to bring him to Europe. He chose to stay there three years and a half longer, as he says, to sollicit what was due to him. Nothing could ever have been due to him but pay and subsistence for the ten months he was trying to enlist men, and the donation of a year’s pay and subsistence; and it is not probable he would wait three years and a  half to receive these. I suppose he has staid in hopes of finding some other opening for emploiment. If these articles of pay and subsistence have not been paid to him, he has the certificates of the pay-master and Commissary to prove it; because it was an invariable rule, when demands could not be paid, to give the party a certificate to establish the sum due to him. If he has not such a certificate, it is a proof he has been paid. If he has it, he can produce it; and in that case I will undertake to represent his claim to our government, and will answer for their justice.
It would be easy to correct several inaccuracies in the letter of Monsieur Klein, such as that Congress engaged to give him a regiment; that he paid the recruiting money out of his own pocket; that his souldiers had nothing but bread and water; that Congress had promised him they would pay his souldiers in specie &c &c some of which are impossible, and others very improbable: but these would be details too lengthy, Madam, for you to be troubled with. Klein’s object is to be received at the Hospital of invalids. I presume he is not of the description of persons entitled to be received there, and that his American commission, and American grievances are the only ground he has whereon to raise a claim to reception. He has therefore tried to make the most of them. Few think there is any immorality in scandalising governments or ministers: and Mr. Klein’s distresses render this resource more innocent in him than it is in most others. Your commands, Madam, to give what information I could, have drawn this much from me. I would not wish to weaken the hopes he so justly rests on your known goodness and benevolence. On the contrary, the weaker his claims elsewhere, the stronger they will plead in your bosom to procure him relief: and whatever may be done for him here, I repeat it, that, if he has any just demand against the United states and will furnish me with proofs of it, I will sollicit it with zeal, and, I trust, with effect. To procure him justice will be one gratification, and a great additional one will be that he has procured me the occasion of offering you my portion of the general tribute so justly due for all the good you have done, and all you are perpetually endeavoring to do. Accept then, Madam, I pray you, this homage from one whose motives are pure truth and justice when he assures you of the sincerity of those sentiments of esteem and respect with which he has the honour to be Madam your most obedient and most humble servant,

Th: Jefferson

